Case 0:19-cv-62082-RKA Document 27 Entered on FLSD Docket 03/18/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


  GEORGES ROUMAIN,

         Plaintiff,

  v.                                                    Case No.: 19-62082-CV-ALTMAN/Hunt


  FEDERAL EXPRESS CORP.,

        Defendant.
  ____________________________________/

                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, GEORGES ROUMAIN, and Defendant, FEDERAL EXPRESS CORP., by and

  through their undersigned counsel, hereby dismiss this matter with prejudice pursuant to Federal

  Rule of Civil Procedure 41(a) with each party to bear its own attorneys’ fees and costs.

         Dated this 18th day of March, 2020.

         Respectfully submitted,

   /s/ Allison Wiggins                         /s/ Patrick K. Elliott
   ALLISON WIGGINS                             PATRICK K. ELLIOTT
   Florida Bar Number: 105733                  Florida. Bar Number: 1000970
   LITTLER MENDELSON, P.C.                     The Law Office of Patrick K. Elliott, PLLC
   111 N. Orange Ave.                          100 S. Ashley Drive, Suite 600
   Suite 1750                                  Tampa, FL 33602
   Orlando, FL 32801                           Direct Dial: (813) 379-3090
   407-393-2900                                Facsimile: (813) 433-5126
   Fax: 407-393-2929                           Email: elliottp@employmentandconsumerlaw.com
   Email: awiggins@littler.com                 Email: assistant@employmentandconsumerlaw.com
   Attorneys for Defendant                     Attorney for Plaintiff

   - and -

   /s/ Frederick L. Douglas
   FREDERICK L. DOUGLAS
Case 0:19-cv-62082-RKA Document 27 Entered on FLSD Docket 03/18/2020 Page 2 of 3




   Admitted pro hac vice
   Federal Express Corporation
   3620 Hacks Cross Road
   Building B, Third Floor
   Memphis, TN 38125
   901-434-8519
   Email: frederick.douglas@fedex.com




                                        -2-
Case 0:19-cv-62082-RKA Document 27 Entered on FLSD Docket 03/18/2020 Page 3 of 3




                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 18th day of March, 2020, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

  electronic filing to all counsel of record.



                                                           /s/ Patrick K. Elliott
                                                           PATRICK K. ELLIOTT




                                                -3-
